Citation Nr: 0520979	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  98-07 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1969.  

This matter is before the Board of Veterans' Appeals from an 
April 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
The RO in Cleveland, Ohio, currently has jurisdiction over 
the veteran's claims folder.  

The veteran provided testimony at personal hearings before 
personnel at the RO in October 1998, and before the 
undersigned in November 2002.  Transcripts of both hearings 
are of record.  This claim was previously before the Board in 
March and October 2003 and was remanded for further 
development in October 2003.

As an additional matter, the Board notes that the veteran 
underwent a VA orthopedic examination in March 2002 at which 
the examiner indicates that the current cervical spine 
radiculopathy and carpal tunnel syndrome could be considered 
part of a service-connected condition.  Based on this 
finding, it appears that the issue of service connection for 
these conditions has been raised, though this is not clear.  
Inasmuch as it does not appear such a claim was adjudicated 
below, it is referred to the RO for appropriate action (if 
needed).  

The veteran has also raised the issue of entitlement to an 
increased rating for tinnitus.  This matter is not currently 
developed or certified for appellate review.  Accordingly, 
this claim is also referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is competent evidence of a current diagnosis of 
bilateral hearing loss.

3.  There is no evidence of hearing loss in service, or 
within one year after service, and no competent medical 
evidence linking the veteran's hearing loss with his period 
of service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection for bilateral 
hearing loss is warranted.  He states that while he was in 
service, he was exposed to excessive noise including an 
explosion on a track vehicle and participation with an 
artillery battery.  The veteran attributes his current 
hearing loss to this acoustic trauma.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. § 3.307.  Disorders 
diagnosed more that one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may 
establish direct service connection for a hearing disability 
which initially manifests itself several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service.  Hensley v. Brown, 5 Vet. App. 
155, 164 (1993).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2004), 
which provide: "For the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent."

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

The Board notes that a March 1997 VA audiological evaluation 
report shows that the veteran has a bilateral hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, 
the Board will concede that he has a current hearing loss 
disability.

The service medical records show no hearing loss in service.  
The veteran's July 1967 induction examination reported the 
following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
4000 Hz
Right 
Ear
5 dB
0 dB
0 dB
10 dB
Left 
Ear
15 dB
15 dB
0 dB
10 dB

At separation in May 1968, the veteran's hearing was noted to 
be 15/15 (whispered voice test) in each ear.  This indicates 
normal hearing.  As a whole, the Board must find that the 
service medical records provide evidence against this claim.    

The veteran's awards and decorations connote combat service 
and his claim of acoustic trauma resulting from combat is 
credible.  Simply stated, the fact that the veteran was 
exposed to loud noises in service is not is dispute.  
However, the first objective showing of any hearing loss in 
the record is a private medical record dated in March 1977 
(many years after service), at which time it was noted that 
the veteran's hearing loss was due to "disease."   The 
post-service medical records, as a whole, provide more 
evidence against this claim as they indicate a condition 
which began many years after service.

In October 2003, the Board remanded this claim for an 
audiological examination to determine whether the veteran's 
hearing loss was a result of noise exposure or "disease."  
The veteran was scheduled for examinations in June 2003, 
September 2004, October 2004, January 2005, and February 
2005, yet failed to report to even one of these scheduled 
examinations.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b)(2004).  

Under § 3.655, the Board finds no good cause for the veteran 
to have failed to attend all of the VA examinations scheduled 
by the RO.  While there may have been some good cause for the 
veteran to fail to attend some of the VA examinations 
scheduled, the Board finds no basis to find good cause to 
find it justifiable for the veteran to not have attended any 
of the examinations requested by the VA.  The RO has 
rescheduled these examinations on multiple occasions, without 
success.  While the veteran may have, for example, 
difficulties in scheduling his examinations around his 
employment schedule, the Board finds no basis to conclude 
that there was good cause in the veteran's failure to attend 
any of the examinations either scheduled or rescheduled.  

Under 38 C.F.R. § 3.665(b), when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  As stated by the U.S. Court of Appeals 
for Veterans Claims (Court), the "duty to assist is not 
always a one-way street" and the veteran is obligated to 
cooperate in the development of his pending claim.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Given the evidence of record, the Board finds that service 
connection for bilateral hearing loss is not warranted.  
While the veteran's claim of acoustic trauma in service is 
credible, there is no nexus between the veteran's current 
bilateral hearing loss and service.  No competent 
professional has attributed the post service diagnosis of 
bilateral hearing loss to the veteran's service, and the 
veteran has failed to report to multiple VA scheduled 
examinations.  Also, the March 1977 private treatment report 
implies that the veteran's hearing loss is due to "disease" 
rather than acoustic trauma.  The service medical records 
indicate normal hearing at separation from service. 

The veteran's claim for service connection implicitly 
includes the assertion that his bilateral hearing loss is 
related to service, but his personal opinion as a lay person 
not trained in medicine is not competent evidence needed to 
establish a link between his hearing loss and its 
relationship to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, the veteran's 
personal opinion that the disability at issue began in 
service or that it is otherwise related to service is not a 
sufficient basis for awarding service connection.  As there 
is no evidence that the veteran's bilateral hearing loss is 
related to service, his claim for service connection must be 
denied.  38 U.S.C.A. § 5107(b).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of various letters sent to the veteran in 
April and May 2001.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson,  19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why his claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the May 2002 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's letters, SOC, and SSOCs generally informed the 
veteran that it was necessary to send any evidence in his 
possession to VA that supports his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1997.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2001 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and additional SSOC was provided to the veteran 
in May 2002.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated by 
the RO.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  He was given ample time 
to respond.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant. 

The claims folder contains all available service medical 
records, VA medical records, and VA examination reports that 
could be obtained by the RO.  The veteran has not identified 
any other outstanding evidence to be obtained.  Also, as was 
stated earlier, the veteran failed to report for several 
scheduled VA examinations and did not show good cause for 
such failure to report.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini II; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for bilateral hearing loss is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


